t c memo united_states tax_court farid farhoumand and sonya s farhoumand petitioners v commissioner of internal revenue respondent docket no 12540-08l filed date arthur h boelter for petitioners melissa l hilty for respondent memorandum opinion marvel judge pursuant to sec_6330 petitioners seek review of respondent’s determination to proceed with the collection of their federal_income_tax liability this matter was submitted fully stipulated under rule on date subsequently on date respondent filed a motion to dismiss for lack of jurisdiction which remains before the court and which if granted could eliminate the need for any further ruling on the merits pursuant to the rule submission the issues for decision are whether the court has jurisdiction to consider petitioners’ challenge to the sec_6654 addition_to_tax for failure to pay estimated_tax for sec_6654 addition_to_tax whether petitioners are entitled to a waiver of the sec_6654 addition_to_tax for and whether respondent abused his discretion when he sustained the proposed levy background as noted above the parties submitted this case fully stipulated under rule we incorporate the stipulated facts herein by this reference petitioners resided in indiana when they filed their petition farid farhoumand is a stockbroker and investment consultant his wife sonya s farhoumand does not work outside the home 1unless otherwise indicated section references are to the internal_revenue_code code for the relevant period and rule references are to the tax_court rules_of_practice and procedure at various times throughout mr farhoumand purchased and sold stocks his stock transactions generated a net_loss of approximately dollar_figure million when mr farhoumand met with a tax adviser to have petitioners’ return prepared he discovered that they could deduct only dollar_figure of the capital losses against ordinary_income because of the limitations on claiming capital losses see sec_1211 on date petitioners filed their joint form_1040 u s individual_income_tax_return for reporting income of dollar_figure and tax due of dollar_figure petitioners’ total estimated income_tax for was dollar_figure to be paid in quarterly installments of dollar_figure each on april june and date and date petitioners failed to make any of those payments the form_4340 certificate of assessments payments and other specified matters for petitioners’ tax account for shows the following assessments and payments or credits as of date date explanation assessments payments credits --- --- --- --- prompt assessment dollar_figure sec_6651 addition_to_tax dollar_figure sec_6654 addition_to_tax dollar_figure interest dollar_figure overpaid credit applied --- dollar_figure overpaid credit applied --- dollar_figure overpaid credit applied --- dollar_figure payment --- dollar_figure overpayment applied --- dollar_figure sec_6651 addition_to_tax abated big_number sec_6651 addition_to_tax dollar_figure --- dollar_figure dollar_figure total --- although petitioners’ tax account appears fully paid as of date we infer from the record that respondent’s assessment of the addition_to_tax under sec_6651 for failure to pay the amount shown as tax on the return sec_6651 addition_to_tax for was only a partial assessment of the sec_6651 addition_to_tax due from petitioners on date respondent assessed an additional sec_6651 addition_to_tax for of dollar_figure respondent did not send petitioners a notice_of_deficiency on date petitioners mailed respondent a letter requesting that respondent waive the sec_6654 addition_to_tax of dollar_figure plus interest under sec_6654 in the attached memorandum petitioners explained that they had failed to pay the required installments of estimated_tax because the losses from mr farhoumand’s stock trades were attributable to one of the most extraordinary collapses in the history of the stock market that the losses continued throughout the year and that they believed that because of these losses they could not possibly owe any income_tax for petitioners also explained that they had no money to pay installments of estimated_tax on date respondent mailed to petitioners a letter final notice_of_intent_to_levy and notice of your right to a hearing for final notice the final notice showed that respondent had assessed the sec_6651 addition_to_tax of dollar_figure and interest and that the total amount due was dollar_figure petitioners timely submitted a form request for a collection_due_process or equivalent_hearing in their request petitioners acknowledged that they owed income taxes for but explained that they had requested a waiver of the sec_6654 addition_to_tax which if accepted would have reduced the tax due to approximately dollar_figure they also requested additional time to borrow money to pay their overdue taxes 2the final notice shows the assessed balance of dollar_figure accrued interest of dollar_figure and a credit with respect to the sec_6651 addition_to_tax of dollar_figure for the total amount of dollar_figure we infer from the record that as of date the date of the form_4340 additional interest of dollar_figure had accrued but had not yet been assessed on date settlement officer joyce a daniels mailed petitioners a letter scheduling a telephone hearing for date she requested that petitioners provide a completed form 433-a collection information statement for wage earners and self-employed individuals or form 433-b collection information statement for businesses petitioners’ attorney arthur h boelter who resides and practices in seattle washington requested that the case be transferred to the appeals_office in seattle for a face-to-face hearing which he wanted to attend on their behalf having determined that a face-to-face hearing could take place only at the appeals_office closest to petitioners’ place of residence the internal_revenue_service irs transferred the case file to indiana on date settlement officer mark l grzesiowski mailed petitioners a letter scheduling a telephone hearing for date which was subsequently rescheduled to date settlement officer grzesiowski requested that petitioners provide a completed form 433-a or form 433-b and proof of estimated_tax payments for on march and mr boelter faxed letters to settlement officer grzesiowski reiterating the request for a face-to-face hearing in seattle petitioners did not submit the requested financial information before the hearing explaining to settlement officer grzesiowski that they were prepared to pay the remaining liability once the irs waived the sec_6654 addition_to_tax on date settlement officer grzesiowski informed mr boelter that a face- to-face hearing could be held only at an appeals_office in indiana where petitioners resided on date a telephone conference was held between mr boelter and settlement officer grzesiowski during the hearing mr boelter raised only the issue of the waiver of the sec_6654 addition_to_tax on date respondent sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or for in the notice_of_determination the appeals_office determined that petitioners did not qualify for the waiver of the sec_6654 addition_to_tax and that it was appropriate to collect the unpaid tax_liability by levy petitioners timely petitioned this court petitioners then filed a motion for partial summary_judgment which we denied after the court held a conference call with the parties respondent filed a motion to dismiss for lack of jurisdiction see infra pp at any relevant time petitioners had not attained age or become disabled petitioners paid an addition_to_tax of dollar_figure for failing to pay estimated_tax for discussion i sec_6330 sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person requests a hearing a hearing shall be held before an impartial officer_or_employee of the irs appeals_office sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer may contest the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a notice_of_deficiency for the tax_liability or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must determine whether the proposed levy action may proceed the appeals_office is required to take into consideration verification presented by the secretary3 that the requirements of applicable law and administrative procedure have been met relevant issue sec_3the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by the appeals_office in connection with the sec_6330 hearing where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis sego v commissioner t c pincite 114_tc_176 where the underlying tax_liability is not in dispute the court will review the determination of the appeals_office for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 before reviewing the notice_of_determination we shall consider respondent’s motion 4the parties addressed the issue described herein upon the court’s invitation to do so ii respondent’s motion to dismiss for lack of jurisdiction a the parties’ arguments in his motion to dismiss respondent contends that this court lacks jurisdiction to review the notice_of_determination with respect to the sec_6654 addition_to_tax because he issued the final notice only with respect to the sec_6651 addition_to_tax in respondent’s view because the only liability that he can collect and with respect to which he issued the final notice was the sec_6651 addition_to_tax the only relevant issue in the sec_6330 proceeding and in this court is the collection of the sec_6651 addition_to_tax respondent believes that for this reason the waiver of the sec_6654 addition_to_tax was not validly raised during the sec_6330 hearing and therefore the court has no jurisdiction to consider any issues regarding the waiver respondent also contends that as of the date of the final notice petitioners had paid the sec_6654 addition_to_tax and owed no taxes for rendering any potential collection of the sec_6654 addition_to_tax moot and under 126_tc_1 the court has no jurisdiction to consider the sec_6654 addition_to_tax on the ground of mootness respondent requests the court to uphold the notice_of_determination and allow respondent to proceed with the levy petitioners contend that the entire liability for the taxable_year is the subject of the collection proceeding rather than what the final notice shows they also contend that it is irrelevant that a component of the total liability for the taxable_year has been paid because a waiver of the sec_6654 addition_to_tax is a method of paying the liability shown in the final notice petitioners distinguish greene-thapedi on the ground that a portion of the liability for the tax_year remains unpaid b analysis the tax_court is a court of limited jurisdiction and we may exercise jurisdiction only to the extent expressly authorized by congress see sec_7442 greene-thapedi v commissioner t c pincite our jurisdiction under sec_6330 depends upon the issuance of a valid notice_of_determination and the filing of a timely petition for review see 123_tc_1 aff’d 412_f3d_819 7th cir 117_tc_122 respondent issued a notice_of_determination and petitioners timely 5respondent’s request to uphold the notice_of_determination is inconsistent with his motion to dismiss for lack of jurisdiction we construe respondent’s request to uphold the notice_of_determination as an alternative position filed a petition accordingly we have jurisdiction to review the notice_of_determination under greene-thapedi we may dismiss a case when the proposed levy for the taxpayer’s tax_liability is moot in greene-thapedi v commissioner t c pincite the proposed levy was moot because the commissioner acknowledged that there was no unpaid liability for the determination_year upon which a levy could be based and that he was no longer pursuing the levy respondent contends that this case is similar to greene-thapedi because petitioners paid the sec_6654 addition_to_tax and respondent is not pursuing collection of that liability we disagree the proposed levy is not moot because respondent assessed the sec_6651 addition_to_tax issued a final notice and a notice_of_determination which addressed the sec_6654 addition_to_tax waiver and intends to proceed with the levy petitioners are raising an issue which if we address it could result in a determination that the levy may not proceed because the collection of the tax_liability for remains unresolved we shall not dismiss the case as moot although respondent styled his motion a motion to dismiss for lack of jurisdiction the core of his position is that we may not consider a challenge to the sec_6654 addition_to_tax because it is not the liability that respondent assessed and is attempting to collect by levy and petitioners raise no argument that we may properly consider we disagree for several reasons first petitioners raise an issue that is relevant to the unpaid tax and the proposed levy sec_6330 allows the taxpayer to raise any relevant issue relating to the unpaid tax or the proposed levy during the sec_6330 hearing in 125_tc_14 we stated that congress intended a broad construction of what issues a taxpayer was entitled to raise in a sec_6330 hearing petitioners’ argument that they are not liable for an addition_to_tax that respondent had assessed and they had paid even if different from the one shown in the final notice is a relevant issue because it affects the amount of tax that respondent is entitled to collect for the determination_year cf id pincite second we view petitioners’ request for a waiver of the sec_6654 addition_to_tax as a challenge to the underlying tax_liability which we may review de novo because they did not receive a notice_of_deficiency for see sego v commissioner t c pincite although sec_6330 and regulations thereunder sec_6330 provides several examples of such relevant issues such as appropriate spousal defenses challenges to the appropriateness of the collection actions offers of collection alternatives and under certain circumstances challenges to the existence or amount of the underlying liability do not define the phrase underlying tax_liability in 122_tc_1 we interpreted it as a reference to the amounts that the commissioner assessed for a particular tax period because the underlying tax_liability refers to any amounts assessed for the relevant tax period the liability not shown in the final notice is a component of the underlying tax_liability and can be properly challenged in a sec_6330 proceeding id accordingly we conclude that petitioners may raise an argument regarding the liability not shown in the final notice as follows from the foregoing we shall deny respondent’s motion to dismiss for lack of jurisdiction iii review of the notice_of_determination we now address petitioners’ argument that they are not liable for the sec_6654 addition_to_tax the parties agree that petitioners did not receive a notice_of_deficiency for accordingly we review respondent’s determination de novo see sego v commissioner t c pincite 7although in 122_tc_1 the precise issue was different from the issue in this case the facts relevant to the issue at hand are similar in montgomery the taxpayers not only challenged the dollar_figure amount specified in the final notice but they also contended that they had overpaid their taxes by dollar_figure see id pincite n wells j concurring accordingly both in montgomery and in the case at hand the challenged liability concerns an amount not specified in the final notice generally sec_7491 provides that the commissioner bears the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount to satisfy the burden of production the commissioner must produce evidence that imposing the relevant penalty or addition_to_tax is appropriate see 118_tc_358 respondent introduced evidence establishing that petitioners were required to pay estimated_tax but failed to do so this satisfies respondent’s burden of production under sec_7491 accordingly petitioners bear the burden of introducing evidence establishing that the imposition of the addition_to_tax is not appropriate see 116_tc_438 sec_6654 imposes an addition_to_tax for underpayment of a required_installment of estimated_tax each required_installment of estimated_tax is equal to of the required_annual_payment which in turn is equal to the lesser_of of the tax shown on the taxpayer’s return for that year or if no return is filed of his or her tax for such year or if the taxpayer filed a return for the immediately preceding_taxable_year of the tax shown on that return sec_6654 and b the addition_to_tax is imposed regardless of whether 8the parties stipulated that petitioners had an dollar_figure federal_income_tax liability for there was reasonable_cause for the underpayment sec_1_6654-1 income_tax regs the addition_to_tax under sec_6654 may be waived if the secretary determines that by reason of casualty disaster or other unusual circumstances the imposition of such addition_to_tax would be against equity and good conscience sec_6654 petitioners contend that they qualify for a waiver under sec_6654 they claim that they had negative cashflow every quarter and had no money to pay estimated_tax they claim that the bursting of the dot-com bubble in which was one of the most momentous collapses in stock market history qualifies as an unusual circumstance within the meaning of sec_6654 petitioners state that although they had taxable_income o n a profit and loss basis their losses exceeded their income by dollar_figure because they had continuous losses they assumed that they had no income and would not owe any income_tax for however during the return preparation process petitioners found out that they were permitted to deduct only dollar_figure of their capital lossdollar_figure 9the parties stipulated that petitioners do not qualify for any of the other exceptions to the estimated_tax addition_to_tax under sec_6654 sec_1211 provides that losses from sales or exchanges of capital assets are allowed only to the extent of the gains from such sales or exchanges plus the lower_of dollar_figure or the excess of such losses over the gains petitioners also contend that the imposition of the addition_to_tax would be against equity and good conscience although petitioners recognize that sec_6654 contains no reasonable_cause exception they contend that several cases acknowledge that an honest mistake as to tax_liability qualifies as reasonable_cause for the sec_6651 addition_to_tax and the sec_6662 penalty and therefore the imposition of the sec_6654 addition_to_tax would be against equity and good conscience we disagree even if petitioners did not know about the limitations on deductibility of capital losses under sec_1211 as of the time when each payment of estimated_tax was due they did not know whether they would have income or a loss for the full year they had no way of predicting whether they would be able to recoup their losses by yearend and mr farhoumand continued his investment activity presumably with the hope of a market turnaround we also reject petitioners’ argument that they had no money to pay estimated_tax because they used money to pay for stock losses petitioners did not pay for stock losses as they claim they incurred losses upon selling shares they owned yet they continued to purchase other stocks instead of using the sale proceeds to pay estimated taxdollar_figure in addition petitioners’ estimate that they owe no tax for the taxable_year is irrelevant because the code does not provide for the reasonable_cause defense for the sec_6654 addition_to_tax see eg wolfgram v commissioner tcmemo_2010_69 nor would the imposition of the sec_6654 addition_to_tax be against equity and good conscience under the circumstances of this case lastly we disagree that the stock market volatility is an unusual circumstance accordingly we conclude that petitioners do not qualify for a waiver under sec_6654 during the hearing petitioners did not offer collection alternatives and in this proceeding they have not pursued any argument or presented any evidence that would allow us to conclude that the determination to sustain the levy was arbitrary capricious without foundation in fact or law or otherwise an abuse_of_discretion the appeals_office verified that all requirements of applicable law or administrative 11petitioners’ select stock purchases show that they had sufficient funds to continue to buy stocks on date the week that petitioners’ first installment of estimated_tax of dollar_figure was due they purchased several blocs of shares of cisco systems inc and shares of rydex series trust the cost of one bloc of shares of cisco systems inc was dollar_figure later sold at a loss for dollar_figure on date around the time when the second installment of dollar_figure was due petitioners purchased two blocks of stock of profunds ultraotc invs for dollar_figure and dollar_figure sold later in for dollar_figure and dollar_figure respectively on date around the time the third installment of dollar_figure was due petitioners bought stock of rambus inc for dollar_figure later sold at a loss for dollar_figure procedure were met the appeals_office concluded that the levy balanced the need for efficient collection_of_taxes with petitioners’ concerns that the collection action be no more intrusive than necessary accordingly we conclude that respondent did not abuse his discretion in sustaining the levy we have considered all of the arguments raised by either party and to the extent not discussed above we find them to be irrelevant moot or without merit to reflect the foregoing an appropriate order denying respondent’s motion to dismiss for lack of jurisdiction will be issued and decision will be entered for respondent
